[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is a tax appeal on the list of October 1, 1993 in the City of Norwalk. Only one count is involved. It is Unit 4 at 25 Van Zant Street, Norwalk. This is a basement unit without windows consisting of 5930 measured square feet. The plaintiff's sales approach shows total value of $150,000 and income approach of $109,000. The plaintiff claims a 100% value of $150,000 on the unit. The defendant's sales approach reaches $249,100 and its income approach of $260,000. The defendant placed a 100% valuation of $396,900 which it can not justify on any basis. The plaintiff has appealed this exorbitant valuation.
The Court finds the correct assessment value to be $150,000.
BY THE COURT,
GEORGE A. SADEN CT Page 4687 JUDGE TRIAL REFEREE